Exhibit 10.23

 
PERSONAL & CONFIDENTIAL
 
February 15, 2007
 
Keith Krzeminski
[Redacted]
 
Re: Offer of Employment
 
Dear Keith:

I am pleased to offer you a position as a Senior Vice President of Finance
reporting to me. If you decide to join us, your base salary will be $275,000,
which will be paid semimonthly in the amount of $11,458.33 less applicable
withholdings. This is an exempt position. Additionally, you will be eligible to
participate in the McAfee Bonus Plan at 30% of your base salary which is paid
annually. You will receive more specific information on this plan after you have
started employment with the company.
I am pleased to inform you that I will recommend to the Board of Directors that
you receive a stock option grant for 45,000 shares of the Company’s Common Stock
with a grant date, vesting commencement date, and strike price to be determined
at the sole discretion of the Board of Directors and/or its Compensation
Committee. This option and its vesting shall be subject to the terms of the
Company’s Stock Option Plan and the standard option agreements pursuant to the
plan. You will receive information on this Plan at a later date.
I am also pleased to inform you that I will recommend to the Board of Directors
that you receive a restricted stock unit (“RSU”) award for 15,000 shares of the
Company’s Common Stock with a grant date, vesting commencement date, and par
value to be determined at the sole discretion of the Board of Directors and/or
its Compensation Committee.
Within 30 days of your hire date you will receive a sign on bonus in the amount
of $75,000 less applicable withholdings. This sign-on bonus is subject to
immediate repayment should you voluntarily terminate your employment with McAfee
within twelve (12) months of your hire date. In addition, if you remain employed
by McAfee, you will receive a retention bonus in the amount of $75,000, less
applicable withholdings, twenty-four (24) months after your initial hire date.
In the event your “at-will” employment by McAfee, Inc. is terminated, or if you
are terminated for poor performance or for cause, you will be entitled to
receive payment for all accrued pay and allowances, as well as payment for the
value of all accrued but unused vacation time as set out on the books of the
Company, less all appropriate withholdings.
In addition, should your employment with McAfee be terminated as a result of
both: (I) a Change in Control event (as defined below) and (II) a resignation
for Good Reason, which is defined as the occurrence of any of the following,
without your consent: (i) a reduction of your Base Salary or Target Bonus below
the amounts set forth in this offer letter agreement; (ii) a material reduction
in the aggregate benefits provided in this offer letter agreement; provided,
however, that if such reduction is part of a reduction generally applicable to
the Company’s senior executives, it shall not constitute Good Reason; (iii) any
material reduction in your title, (iv) a material reduction in your duties or
responsibilities, or (iv) requiring you to relocate to a location more than
thirty-five (35) miles from your then current office location, provided,
however, that Good Reason shall not exist unless you have provided the Company
with written notice of the purported grounds for such Good Reason and such
purported grounds are not cured within thirty (30) days of the Company’s receipt
of such written notice, then as consideration for your execution of a Release of
Claims and any required SOX 302 forms, in form and with substance provided by
McAfee in its absolute discretion, you will be eligible to receive (all less
appropriate withholdings):

 



--------------------------------------------------------------------------------



 



1. a sum equivalent to six (6) months of On Target Earnings (OTE), consisting of
base pay and bonus, and,
2. if you are then covered by the Company health care plan, six (6) months of
COBRA coverage, which will be paid to you by McAfee, grossed up for taxes
3. for the initial 45,000 new hire stock options, subject to grant approval by
the Board of Directors and/or its Compensation Committee as noted above, the
Company will accelerate their vesting by 12 months, the exerciseability of which
will remain subject to the terms of the Option Plan and any blackout which might
then exist.
It is not the intention for any payment under this Agreement to create or
constitute a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Internal Revenue Code of 1986 (as amended). Should it be
reasonably determined that any payment hereunder falls within the purview of
Section 409A thus subjecting you to additional tax liability, the Company shall
be entitled on written request by you, to defer such payment until the expiry of
six months following the date of termination of employment. If such payment is
deferred as provided for herein, upon conclusion of the period of deferral, such
amounts shall be paid in a lump sum, less all appropriate withholdings.
If you choose to accept this offer, your employment with McAfee, Inc. will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. McAfee, Inc. will have a similar right and may conclude its
employment relationship with you at any time, with or without cause. Upon
separation from the company for any reason, you also agree to return to the
Company any equipment that has been provided to you or reimburse the Company the
cost for such equipment. The Company reserves the right to deduct such costs
from any final payments made to you in accordance with state and federal laws.
Definition
Change in Control. “Change in Control” shall mean any of the following:
(A) the acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than by the Company or
any Affiliate thereof or any Affiliate of a shareholder of the Company
immediately prior to such acquisition, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power or economic interests of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors;
(B) A change in the composition of the Board occurring within a twenty-four
month period, as a result of which fewer than a majority of the directors of the
Board are Incumbent Directors. The term (“Incumbent Directors”) means members of
the Board who are (I) members of the Board of the date hereof, or (II) elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company);
(C) A reorganization, merger or consolidation, in each case, with respect to
which all or substantially all of the Persons that were the respective
beneficial owners of the voting securities of the Company immediately prior to
such reorganization, merger, or consolidation, beneficially own, directly or
indirectly, less than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of
Company resulting from such reorganization, merger, or consolidation; or
(D) The sale or other disposition of all or substantially all of the assets of
the Company in one transaction or series of related transactions.
(E) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur because a majority or more of the outstanding voting securities of the
Company is acquired by (I) a trustee or other fiduciary holding securities under
one or more employee benefit plans

 



--------------------------------------------------------------------------------



 



maintained by the Company or any of its Affiliates, or (II) any Person that,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders of the Company in approximately the same proportion as their
ownership of stock in the Company immediately prior to such acquisition.
For purposes of federal immigration law, you will be required to provide to
McAfee, Inc. documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to us
within three business days of your date of hire with McAfee, Inc., or our
employment relationship with you may be terminated.
As a condition of your employment, you will be required to sign an Employee
Inventions and Proprietary Rights Assignment Agreement, McAfee, Inc.’ Insider
Trading Policy, and its Drug Free Workplace Policy.
This letter, along with any agreements relating to proprietary rights between
you and McAfee, Inc., set forth the terms of your employment with McAfee, Inc.
and supersede any prior representations or agreements, whether written or oral.
This letter may not be modified or amended except by writing signed by McAfee,
Inc.
In the event of any dispute or claim relating to or arising out of our
employment relationship, this agreement, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, sex, disability, race or other discrimination), you and McAfee, Inc.
agree that all such disputes shall be fully, finally and exclusively resolved by
binding arbitration conducted by the American Arbitration Association in
California or the state in which you work , and we waive our rights to have such
disputes tried by a court or jury. However, each of us specifically agrees that
this arbitration provision shall not apply to any disputes or claims relating to
or arising out of the misuse or misappropriation of your or the Company’s trade
secrets or proprietary information.
To indicate your acceptance of McAfee, Inc. offer, please sign, date and return
this letter to Roger Bean, Vice President of Human Resources/North America via
fax at (972) 963-7480 or US mail to 5000 Headquarters Drive, Plano TX 75024 no
later than February 18, 2007 . If we do not hear from you by February 18, 2007,
we will assume you have decided not to join McAfee, Inc.
McAfee, Inc. requires that job candidates provide certain information on their
employment application and other documents so McAfee, Inc. can undertake
appropriate investigations regarding the backgrounds of all job candidates. A
candidate must successfully complete the background investigation to be eligible
for employment with McAfee, Inc. The Company considers background information
and investigation results when making hiring decisions. Therefore, all
employment offers are contingent upon the successful completion of the
background investigation.
If you do accept employment with McAfee, Inc., it is very important that you
submit your new hire documentation within 1 day of your start date. McAfee, Inc.
needs the following: 1) I-9 Form, 2) W-4 Form, 3) Employment Application, 4)
Emergency Contact, 5) Direct Deposit information, and 6) An original signed
offer letter to enter you into the McAfee, Inc. payroll. Additionally, on your
first day of employment, please contact your HR Manager; you can refer to the
list of managers in the new hire packet.
Keith, we look forward to working with you at McAfee, Inc. If you have any
questions regarding any points in this letter please contact me. Welcome aboard!
Sincerely,
/s/ Eric Brown

 



--------------------------------------------------------------------------------



 



Eric Brown
CFO/COO
I accept the terms of this letter and agree to keep the terms of this letter
confidential.
/s/ Keith Krzeminski       Dated:    2/16/07
I agree to start work for McAfee, Inc. on: 3/16/07

 